Citation Nr: 1607037	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder degenerative joint disease, rated as noncompensably disabling prior to May 6, 2009 and 20 percent disabling thereafter.

2.  Entitlement to a higher initial rating for lumbar strain with spondylosis, rated as 10 percent disabling prior to August 12, 2013 and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to January 1995 and from February 2002 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

In June 2009, the agency of original jurisdiction (AOJ) assigned a 20 percent rating for right shoulder degenerative joint disease, effective May 6, 2009.  However, inasmuch as a higher rating is available for the right shoulder disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2011, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.
The Board remanded the claims for a higher rating for right shoulder degenerative joint disease and lumbar strain with spondylosis as well as service connection for a left shoulder disability in July 2012.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the claims for a higher rating for right shoulder degenerative joint disease and lumbar strain with spondylosis and no further action is necessary in this regard.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In August 2014, the AOJ granted service connection for left shoulder bursitis, rotator cuff tear and assigned an initial rating.  As this decision represents a full grant of the benefits sought with respect to this claim for service connection for a left shoulder disability, the matter of service connection for a left shoulder disability is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In December 2014, the AOJ assigned a 20 percent rating for lumbar strain with spondylosis, effective August 12, 2013.  However, inasmuch as a higher rating is available for the lumbar spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating has remained viable on appeal.  See AB, supra.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In January 2016, the Veteran filed a Status of Dependents Questionnaire (VA Form 21-0538).  It does not appear that this form had been processed by the AOJ.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  For the period prior to May 6, 2009, the Veteran's right shoulder degenerative joint disease manifested by subjective complaints of stiffness and lack of endurance and objective evidence of pain on range of motion with X-ray evidence of arthritis without limitation of range of motion, ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula. 

2.  For the period beginning on May 6, 2009, the Veteran's right shoulder degenerative joint disease manifested as objective evidence of pain motion with X-ray evidence of arthritis as well as flexion and abduction limited to 90 degrees, at worst, without limitation of range of motion, ankylosis of the scapulohumeral articulation, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula. 

3.  For the period prior to August 12, 2013, the Veteran's lumbar strain with spondylosis is manifested by subjective complaints of pain and limitation of motion, without limitation of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, or limitation of the combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.

4.  For the period beginning on August 12, 2013, the Veteran's lumbar strain with spondylosis is manifested by subjective complaints of pain and limitation of motion without forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; ankylosis; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for right shoulder degenerative joint disease for the appellate period prior to May 6, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).
 
2.  The criteria for an initial rating in excess of 20 percent for right shoulder degenerative joint disease for the appellate period beginning on May 6, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3.  The criteria for a higher initial rating for lumbar strain with spondylosis, rated as 10 percent disabling prior to August 12, 2013 and 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5241 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the propriety of the assigned rating for the service-connected right shoulder degenerative joint disease and lumbar strain with spondylosis, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,             § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection was granted and an initial rating was assigned in the June 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports have been obtained and considered.  During his July 2011 hearing, the Veteran testified that he received all of his treatment at VA.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in April 2007, May 2009 and August 2013 to determine the severity of his right shoulder degenerative joint disease and lumbar strain with spondylosis.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right shoulder degenerative joint disease and lumbar strain with spondylosis as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his right shoulder degenerative joint disease and lumbar strain with spondylosis have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the July 2012 remand directives by requesting that the Veteran identify any outstanding treatment records in an October 2012 letter, and obtaining VA examinations in August 2013 to determine the severity of the right shoulder and lumbar spine disabilities, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included claims for higher ratings for right shoulder degenerative joint disease and lumbar strain with spondylosis.  The Veteran testified as to the right shoulder and lumbar spine symptoms he experienced, including pain and limitation of motion.  Also, information was solicited regarding where he received treatment for his disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording him the opportunity to identify any additional records, and obtaining an examination to determine the nature and severity of his degenerative joint disease of the right shoulder and lumbar strain with spondylosis.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  






II. Higher Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

B.  Right Shoulder Degenerative Joint Disease

The Veteran contends that a higher rating is warranted for his service-connected right shoulder degenerative joint disease due to the constant pain he experiences.  During his July 2011 hearing, the Veteran testified that he was right-handed, that he experienced constant shoulder pain that interfered with his sleep and that he was able to lift his arm no higher than shoulder level.
 
Historically, the Veteran's right shoulder degenerative joint disease has been rated by analogy under the diagnostic codes for degenerative arthritis and limitation of arm motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Limitation of arm motion in the major extremity that was limited to shoulder level warrants a 20 percent rating.  Such limitation that was limited midway between the side and shoulder level warrants a 30 percent rating.  Such limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.   See 38 C.F.R. 
§ 4.71a, Plate I.

An April 2007 VA examination report reflects the Veteran's complaints of right shoulder stiffness, lack of endurance and pain.  This pain was reported to occur as often as three to four times per week and lasted for one hour on each occasion  It was described as aching and sharp, was elicited by physical activity and relieved on its own.  He reported that he was able to function without medication.  Incapacitation that required bedrest, treatment, prosthetic implants or functional impairments were denied.  Physical examination was negative for edema, effusion, weakness, tenderness, redness, heat, abnormal movement or fixed position.  There was no detectable alteration in form or function of the right shoulder.  Flexion and abduction were found to be from zero degrees to 180 degrees while external rotation and internal rotation were found to be from zero degrees to 90 degrees.  Pain, weakness, lack of endurance, fatigue or incoordination were found to not impact further on the range of motion after repetitive use.  Strength and range of motion were noted to be normal.  An accompanying X-ray revealed moderate degenerative changes within the acromioclavicular joint along with an inferior marginal osteophyte.

A May 6, 2009 VA examination report reflects the Veteran's complaints of a severe aching type pain that was worsened when rising above shoulder level.  Other symptoms were reported to include giving way, instability, weakness and incoordination.  He also reported moderate functional impairment in that he was not able to reach above the shoulder, and had difficulty lifting heavy objects more than 30 pounds.  Flare-ups, the use of pain medication, deformity, episodes of dislocation or subluxation, locking episodes, effusions and symptoms of inflammation were denied.  Physical examination was negative for joint ankylosis.  Flexion and abduction were found to be to 90 degrees, internal rotation was found to be to 20 degrees and external rotation was found to be to 90 degrees.  There was objective evidence of pain with active motion but no additional limitations after three repetitions of range of motion.  An accompanying X-ray revealed moderately severe acromioclavicular osteoarthritis.

An August 2013 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of excruciating pain with rotation of the shoulder, being unable to sleep on the shoulder and that he takes Ibuprofen once a day for pain, with minimal relief.  He also reported that he sometimes takes Ibuprofen more than once a day.  Physical examination revealed localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon as well as guarding of the shoulder.  Examination was negative for ankylosis.  Flexion and abduction were found to be to 150 degrees, with objective evidence of pain at the end of range of motion.  Repetitive motion testing found flexion and abduction to be to 135 degrees.  Functional loss and/or functional impairment was attributed to less movement than normal, incoordination and pain on movement.  A history of mechanical symptoms and infrequent episodes of recurrent dislocations of the glenohumeral joint and guarding of movement only at shoulder level were noted.  An acromioclavicular joint condition, other impairment of the clavicle or scapula, tenderness of the acromioclavicular joint, joint replacement or a history of arthroscopic surgery was not found or denied by the Veteran.  Imaging studies had documented degenerative or traumatic arthritis.

For the period prior to May 6, 2009, and in considering all of the evidence, the Board finds that the Veteran is entitled to a 10 percent rating for his right shoulder degenerative joint disease.  While the April 2007 VA examination found range of motion to be full, objective evidence of pain with active motion was found.  An April 2007 X-ray revealed moderate degenerative changes.  Therefore, a 10 percent rating is warranted on the basis of painful motion in the right shoulder is warranted for this appeal period.   See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5201-5019; Burton, supra.  

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of right shoulder pain as noted in his VA treatment records and the VA examinations.   Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A rating in excess of 10 percent is not warranted as right shoulder range of motion was found to be at least to shoulder level.  Specifically, flexion and abduction were found to be to 180 degrees in the April 2007 VA examination, which constitutes normal range of motion for the shoulder for VA purposes.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra. 

For the period beginning on May 6, 2009, the Veteran's right shoulder degenerative joint disease manifested pain and limitation of motion.  The May 2009 VA examination found flexion and abduction to be to 90 degrees and without additional limitation on repetitive motion testing.  The August 2013 VA examination found flexion and abduction to be to 150 degrees while repetitive motion testing found flexion and abduction to be to 135 degrees.  Such limitation of motion exceeds midway between the side and shoulder level.  A rating higher than 20 percent is therefore not warranted.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Such factors do not result in functional loss more nearly approximating limitation of arm motion that was midway between the side and shoulder level.  See DeLuca, supra; Mitchell, supra. 

The Board notes that the August 2013 VA examiner found that there was a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with infrequent episodes and guarding of movement only at the shoulder level.   An April 2007 VA examination did not find abnormal movement and the May 2009 VA examination did not find episodes of dislocation or subluxation.   However, the Veteran is already in receipt of a rating that contemplates limitation of motion.  Hence, awarding a separate rating for under Diagnostic Code 5202 would compensate the Veteran for the same manifestation, constituting pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.

Finally, the Board has considered the applicability of other potential diagnostic codes.  The record does not establish, and the Veteran has not alleged, ankylosis, a flail shoulder, a false flail joint, malunion of the humerus, or impairment of the clavicle or scapula.  Therefore, consideration under Diagnostic Codes 5200, 5202 or 5203 is not warranted.

C.  Lumbar Strain

The Veteran contends that a higher rating is warranted for his service-connected lumbar strain with spondylosis due to pain.  In an August 2007 notice of disagreement, the Veteran wrote that he experienced back pain during range of motion testing.  He wrote in an August 2008 substantive appeal that he experienced severe back pain after standing for over 10 minutes and that he was unable to lift any heavy objects.  During the July 2011 hearing, the Veteran testified that he experienced constant pain that interfered with his sleep, that he did back exercises to help alleviate the pain, that he experienced back spasms, that he had back pain within the first 10 degrees of bending forward and that he had numbness in both of the legs.

Here, the Veteran's lumbar strain with spondylosis has been rated under the diagnostic code for a lumbosacral strain.

Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

An April 2007 VA examination report reflects the Veteran's complaints of back stiffness, weakness and pain.  This pain was reported to occur as often as six or seven times per week, and last for one to two hours on each occasion.  It was described as aching, was elicited by physical activity and was relieved by rest.  He reported that he was able to function with medication.  Treatment for the condition, incapacitation which required bedrest and functional impairments were denied.  Physical examination was negative for evidence of radiation pain on movement, muscle spasm, tenderness, a fixed position of the lumbar spine, intervertebral disc syndrome, bowel impairment, bladder impairment or erectile dysfunction.  Flexion was found to be from zero degrees to 75 degrees and extension was found to be from zero degrees to 20 degrees while bilateral lateral flexion and bilateral rotation were found to be from zero degrees to 30 degrees.  Pain, weakness, lack of endurance, fatigue or incoordination were not found to further impact range of motion after repetitive use.  Head and curvature of the spine were found to be within normal limits and there was symmetry in appearance and spinal motion.  Straight leg raise test was found to be negative on the right and left.  Lower extremity motor function and sensory function were found to be normal while knee and ankle reflexes were found to be present and equal.  An accompanying X-ray revealed moderate dextroscoliosis along with minimal to moderate diffuse lumbar spondylosis with the more pronounced changes L3-4 and L4-5.

An October 2008 VA treatment note indicates that there was no swelling and that movement was found to be normal in the Veteran's lower back; specific range of motion measurements were not provided.

A May 2009 VA examination report reflects the Veteran's complaints of a daily severe aching type pain to his lower back with occasional numbness in the legs.  Other symptoms were reported to include fatigue, decreased motion, stiffness and weakness.  Flare-ups were denied but the Veteran reported that his condition was worse in the morning.  Functional impairments, the use of medications and spasms were denied.  Physical examination revealed guarding and tenderness but was negative for abnormal spinal curvatures, ankylosis, spasms, atrophy, pain with motion, weakness and muscle atrophy.  There were no muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture and head position were noted to be normal.  Flexion was found to be to 80 degrees, extension was found to be to 30 degrees, bilateral lateral flexion was found to be to 30 degrees and bilateral lateral rotation was found to be to 30 degrees, all with objective evidence of pain.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  Hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension were found to be "5/5, " all bilaterally.  Knee jerk and ankle jerk were found to be 2+ bilaterally while plantar flexion were found to be normal.
An August 12, 2013 VA DBQ report reflects the Veteran's complaints of aggravating back pain that occurred "pretty much" every day.  He reported that he was unable to sleep in the bed and that he could "hardly stand" for long periods of time.  He also reported that he took Ibuprofen every night for back pain, which relieved the back pain for a couple of hours and that he sometimes took the medication more frequently if needed.  Back surgeries or hospitalizations were denied.  Physical examination revealed severe muscle spasms and paraspinal tenderness.  Examination was negative for muscle atrophy.  There were guarding and muscle spasms severe enough to result in abnormal gait and abnormal spinal contour.  Forward flexion was found to be to 60 degrees, extension was found to be to 30 degrees, bilateral lateral flexion was found to be 30 degrees and bilateral lateral rotation was to 25 degrees, all with objective evidence of painful motion at the end of range of motion.  Repetitive motion testing found flexion to be to 70 degrees and did not reveal any additional limitation of motion in extension, lateral flexion or lateral rotation.  Functional loss and/or functional impairment of the thoracolumbar spine was found to be attributable to less movement than normal, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  Hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were found to be "5/5," all bilaterally.  Deep tendon reflexes were found to be 2+ in the knees and ankles, bilaterally.  Sensory examination was found to be normal in the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes, bilaterally.  Straight leg raising was found to be negative bilaterally.  Radicular pain or any other signs or symptoms due to radiculopathy or neurologic abnormalities or findings related to a thoracolumbar spine condition were not found.  The Veteran was noted to suffer from IVDS but there were no incapacitating episodes over the past 12 months due to IVDS.  Imaging studies of the thoracolumbar spine documented arthritis.

For the period prior to August 12, 2013, and in considering all of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his lumbar strain with spondylosis.  There has been no objective findings of forward flexion of the thoracolumbar spine of 60 degrees or less or muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour to warrant a 20 percent rating.  In this regards, flexion was found to be to 75 degrees at the April 2007 VA examination and to 80 degrees at the May 2009 VA examination.  Spinal contour was found to be within normal limits at this April 2007 VA examination.  While the May 2009 VA examination revealed guarding, spinal curvature was found to be within normal limits and muscle spasms, localized tenderness and/or guarding were not found to be severe enough to be responsible for abnormal gait or abnormal spinal contour.

The Board notes that the Veteran has credibly reported lumbar spine pain.  However, the evidence of record does not support a rating higher than 10 percent based on range of motion.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine was not greater than 120 degrees, at any time during the period on appeal.  Flexion was found to be to 75 degrees, at worst, during the April 2007 and combined range of motion exceeded 120 degrees in both examinations.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Here, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar strain with spondylosis even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

For the period beginning on August 12, 2013, and in considering all of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his lumbar strain with spondylosis.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

As previously stated, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston, supra.  In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in his August 2013 VA examination.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.   Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra. 

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine, for the appeal period beginning on August 12, 2013.  Forward flexion was found to be to 60 degrees at the August 2013 VA examination.  As previously stated, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's complaints of lumbar spine pain, here, the VA examination does not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar strain with spondylosis even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected lumbar strain with spondylosis has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  While the Veteran was found to suffer from IVDS in the August 2013 VA examination, he has not reported incapacitating episodes.  Moreover, the VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has already been assigned ratings for his lumbar strain with spondylosis to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has radiculopathy, bladder impairment or bowel impairment as a result of his service-connected lumbar strain with spondylosis.  Moreover, while he has complained of radiating pain, objective examinations have consistently been negative for radiculopathy or other nerve impairments and such subjective complaints are specifically contemplated in his assigned ratings under the General Formula.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected lumbar strain with spondylosis resulted in neurological impairment. 


D.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected right degenerative joint disease and lumbar strain with spondylosis; however, the Board finds that his symptomatology has been stable for each disability in each stage throughout the appeal.  Therefore, assigning further staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder degenerative joint disease and lumbar strain with spondylosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating 
In this regard, the Veteran's 10 and 20 percent ratings for the lumbar spine contemplate the functional limitations caused by his low back pain while his noncompensable and 20 percent ratings for his right shoulder contemplate the functional limitations caused by his right shoulder.

In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.   For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.   38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.   In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting and sleeping.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his right shoulder degenerative joint disease and/or lumbar strain with spondylosis. Moreover, he reported that he was currently employed in the May 2009 and October 2009 VA examinations.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for higher rating for right shoulder degenerative joint disease and a lumbar strain with spondylosis.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claims must be denied.   See 38 U.S.C.A.            § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 













(CONTINUED ON NEXT PAGE)

ORDER

An initial 10 percent rating, but not higher, for right shoulder degenerative joint disease, prior to May 6, 2009 is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 20 percent for right shoulder degenerative joint disease, beginning on May 6, 2009, is denied.

A higher initial rating for lumbar strain with spondylosis, rated as 10 percent disabling prior to August 12, 2013 and 20 percent disabling thereafter, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


